IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-911

                                        No. COA22-339

                                   Filed 29 December 2022

     Caswell County, Nos. 18 CRS 59–60, 50074; 19 CRS 163

     STATE OF NORTH CAROLINA

                  v.

     JAMEY LAMONT WILKINS


           Appeal by defendant from judgment entered 29 July 2021 by Judge Edwin G.

     Wilson, Jr., in Caswell County Superior Court. Heard in the Court of Appeals 1

     November 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Keith
           Clayton, for the State.

           Appellate Defender Glenn Gerding, by Assistant Appellate Defender Wyatt
           Orsbon, for defendant.


           DIETZ, Judge.


¶1         When the competency of a criminal defendant is questioned, there are two

     sources of rights that can apply: statutory protections and constitutional ones. Our

     Supreme Court—repeatedly over many decades—has held that the statutory

     protections can be waived if not timely asserted by the defendant’s counsel. The

     constitutional protections, by contrast, cannot be waived by failure to assert them.

¶2         In this appeal, Defendant Jamey Lamont Wilkins concedes that he is not
                                       STATE V. WILKINS

                                         2022-NCCOA-911

                                        Opinion of the Court



     raising a constitutional competency issue, and that he did not preserve his statutory

     competency issue in the trial court. So he asks this Court to reshape decades of settled

     law from our Supreme Court distinguishing statutory issues (waivable) and

     constitutional ones (nonwaivable) by creating a new subcategory of statutory

     competency cases that are treated the same way that our Supreme Court treats the

     constitutional ones.

¶3         That is not an appropriate task for this Court. We are an error-correcting court,

     not a law-making one. If, as Wilkins argues, the long line of cases concerning waiver

     of statutory competency should be subject to a new, court-created exception, that

     change must come from our Supreme Court.

                               Facts and Procedural History

¶4         In 2018, Defendant Jamey Lamont Wilkins was riding in the front passenger

     seat of an SUV when police pulled the vehicle over on suspicion of having thrown

     contraband into a nearby prison yard. Wilkins remained silent while officers searched

     the SUV. The search revealed two footballs on the floorboard behind Wilkins’s seat

     that had been cut open, filled with drugs and other contraband, and duct-taped

     closed. Police also found a large sum of cash within the center console. Law

     enforcement arrested both Wilkins and the driver of the SUV.

¶5         The State charged Wilkins with multiple drug possession offenses, several

     counts of attempting to provide contraband to an inmate, and attaining habitual felon
                                        STATE V. WILKINS

                                          2022-NCCOA-911

                                        Opinion of the Court



     status. Two days later, Wilkins’s counsel filed a motion requesting a competency

     hearing. At the competency hearing, Wilkins’s counsel informed the trial court that,

     in addition to counsel’s own concerns regarding his client’s competency, jail staff

     reported that Wilkins was “exhibiting some odd behaviors” and had recommended an

     evaluation. The trial court entered an order finding that Wilkins’s “capacity to

     proceed is in question.” The order required the State to transport Wilkins to a mental

     health facility for a forensic evaluation.

¶6         That never happened. Wilkins was not transported to the mental health

     facility and he never received any competency evaluation. Instead, Wilkins was jailed

     for a brief period and then released on bail.

¶7         Several years later, in 2021, Wilkins’s case went to trial. By this point, Wilkins

     had hired new counsel. His new counsel never asserted that the trial court’s order

     requiring a competency evaluation had not been followed, and never asserted that

     Wilkins required a competency evaluation or hearing.

¶8         During the trial, the State elicited testimony from three witnesses concerning

     Wilkins’s silence during the stop and search. Wilkins did not object to this testimony.

¶9         The jury acquitted Wilkins of attempting to provide contraband to an inmate

     but convicted him of the drug possession charges. Wilkins then pleaded guilty to

     attaining habitual felon status. The trial court consolidated the convictions into one

     judgment and sentenced Wilkins to a term of 51 to 74 months in prison. Wilkins
                                          STATE V. WILKINS

                                           2022-NCCOA-911

                                          Opinion of the Court



       timely appealed.

                                              Analysis

          I.      Failure to conduct competency hearing

¶ 10           Wilkins first argues that the trial court erred because it ordered a competency

       evaluation but then proceeded to trial several years later without one. Although

       Wilkins never objected to the lack of a competency evaluation and hearing, he

       contends that “once a trial court finds a defendant’s capacity to proceed is in question,

       the right to a competency determination cannot be waived.”

¶ 11           Wilkins’s argument is not an accurate statement of the law as it exists today.

       There are two potential sources of a criminal defendant’s right to a competency

       hearing: constitutional and statutory. The constitutional right, which stems from the

       Due Process Clause, provides that when “a trial court possesses information

       regarding a defendant that creates sufficient doubt of his competence to stand trial

       to require further inquiry on the question,” the trial court must conduct a competency

       hearing. State v. Sides, 376 N.C. 449, 458, 852 S.E.2d 170, 176 (2020). This

       constitutional right cannot be waived by the defendant because the “trial court has a

       constitutional duty to institute, sua sponte, a competency hearing if there is

       substantial evidence before the court” that meets the due process criteria. Id.; see also

       State v. Badgett, 361 N.C. 234, 259, 644 S.E.2d 206, 221 (2007). Importantly, Wilkins

       did not assert an argument under this due process standard in his appellate briefing
                                          STATE V. WILKINS

                                           2022-NCCOA-911

                                          Opinion of the Court



       and conceded at oral argument that he is not raising this due process claim.

¶ 12         Criminal defendants also can have a statutory right to a competency hearing

       that arises from Section 15A-1002 of our General Statutes. That provision states that

       when the competency of a defendant is questioned, the trial court “shall hold a

       hearing” to determine capacity to proceed:

                    (a) The question of the capacity of the defendant to proceed
                    may be raised at any time on motion by the prosecutor, the
                    defendant, the defense counsel, or the court. . . .

                    (b) (1) When the capacity of the defendant to proceed is
                    questioned, the court shall hold a hearing to determine the
                    defendant’s capacity to proceed. If an examination is
                    ordered . . . the hearing shall be held after the examination.
                    ...

       N.C. Gen. Stat. § 15A-1002(a)–(b)(1) (emphasis added).

¶ 13         Ordinarily, this sort of compulsory statutory language might be considered a

       “statutory mandate” and fall within a long line of cases holding that compliance with

       the statute cannot be waived by failure to timely assert it to the trial court. See In re

       E.D., 372 N.C. 111, 121–22, 827 S.E.2d 450, 457 (2019) (collecting cases).

¶ 14         But beginning nearly half a century ago, our Supreme Court held that Section

       15A-1002 was subject to ordinary preservation requirements and, thus, defendants

       must timely raise noncompliance with the statute or the issue is waived on appeal.

       State v. Young, 291 N.C. 562, 566, 231 S.E.2d 577, 580 (1977). Since Young, our

       Supreme Court repeatedly has held that “the statutory right to a competency hearing
                                          STATE V. WILKINS

                                            2022-NCCOA-911

                                           Opinion of the Court



       is waived by the failure to assert that right at trial” and if a defendant proceeds to

       trial without raising Section 15A-1002 with the trial court, the defendant’s “statutory

       right to a competency hearing was therefore waived by the failure to assert that right

       at trial.” Badgett, 361 N.C. at 259, 644 S.E.2d at 221; see also State v. King, 353 N.C.

       457, 466, 466 S.E.2d 575, 584–85 (2001).

¶ 15         Wilkins argues that we should find his statutory competency argument

       preserved for appellate review by further subdividing the Supreme Court’s precedent

       in Young, King, Badgett, and Sides. Wilkins contends that the Young, King, and

       Badgett cases should be interpreted to apply only when the trial court did not order

       an evaluation or otherwise inquire into the defendant’s competency. But, if the trial

       court makes that inquiry—for example, by ordering an evaluation as occurred in this

       case—then Young, King, and Badgett no longer apply and the defendant’s counsel

       need not raise the issue at trial in order to preserve it.

¶ 16         The flaw in this argument is that the Supreme Court in Young, King, Badgett,

       and the rest of this line of cases never made the sort of distinction that Wilkins asserts

       here. Instead, these cases focus solely on one factor: that the defendant proceeded to

       trial and entry of judgment without asserting the right to the hearing. There is no

       basis in any of these cases to draw factual distinctions that would permit some

       statutory competency issues to be waivable but not others. In these cases, the

       Supreme Court’s holding was straightforward and categorical: the constitutional
                                          STATE V. WILKINS

                                           2022-NCCOA-911

                                          Opinion of the Court



       issue is not waivable; the statutory one is. See, e.g., King, 353 N.C. at 466, 466 S.E.2d

       at 584–85; Badgett, 361 N.C. at 259, 644 S.E.2d at 221; Sides, 376 N.C. at 458, 852

       S.E.2d at 176. If this case presents a need for a new subcategory of statutory cases

       that are not waivable, like the corresponding constitutional ones, that change must

       come from our Supreme Court.

¶ 17         Having set out the applicable law, we hold that Wilkins’s statutory competency

       argument is not preserved for appellate review. In 2018, shortly after Wilkins’s

       arrest, his counsel questioned his competency and the trial court ordered that Wilkins

       be transported to a mental health facility for evaluation. That evaluation never took

       place and instead Wilkins was released on bail. Three years later, in 2021, Wilkins’s

       case was called for trial and Wilkins appeared with new counsel. He proceeded to

       trial without raising any competency issues or requesting that the court conduct the

       evaluation and review it previously had ordered.

¶ 18         Under Young, King, Badgett and their progeny, the failure to assert the

       statutory right to a competency hearing at trial, before entry of the judgment, waived

       the statutory issue on appellate review. And, because Wilkins did not assert a

       constitutional competency argument on appeal and conceded at oral argument that

       the constitutional standard is not at issue in this appeal, that nonwaivable issue is

       not applicable in this appeal. Accordingly, under controlling precedent from our

       Supreme Court, Wilkins’s competency argument is not preserved for appellate
                                          STATE V. WILKINS

                                           2022-NCCOA-911

                                          Opinion of the Court



       review.

¶ 19         Our dissenting colleague finds it “ironic” that, as an error-correcting court, we

       are unwilling to correct the error that the dissent sees in this case. But what occurred

       here is commonplace. There are countless examples of cases where an error occurred

       in the trial court but it was not a reversible error—that is, the type of error this Court

       can correct. This often happens because the error is not prejudicial, but it also

       happens for the reason presented in this case—because the error was not preserved

       for appellate review.

¶ 20         Indeed, this case highlights precisely why we have preservation requirements.

       If Wilkins’s counsel believed the competency evaluation was necessary (although due

       process did not require one), there was ample opportunity to raise the issue and have

       the trial court act on it. By saving this argument for appeal, Wilkins was able to await

       the jury’s verdict and then, after the verdict was unsatisfactory, seek a second bite at

       the apple by arguing for a new trial. All the while, the issue producing that new trial

       easily could have been brought to the trial court’s attention and corrected in the first

       go round. See State v. Black, 260 N.C. App. 706, 817 S.E.2d 506, 2018 WL 3734703,

       at *2 (2018) (unpublished). The dissent may not care about encouraging this sort of

       gamesmanship, but the Supreme Court does. State v. Bursell, 372 N.C. 196, 199, 827

       S.E.2d 302, 305 (2019).
                                            STATE V. WILKINS

                                              2022-NCCOA-911

                                            Opinion of the Court



          II.      Evidence concerning Wilkins’s silence

¶ 21            Wilkins next argues that the trial court committed plain error by admitting

       testimony from several law enforcement officers concerning Wilkins’s silence during

       the traffic stop and search of the vehicle.

¶ 22            Wilkins concedes that he did not object to this testimony at trial and requests

       that this Court review for plain error. The plain error test consists of three factors.

       First, the defendant must show that “a fundamental error occurred at trial.” State v.

       Lawrence, 365 N.C. 506, 518, 723 S.E.2d 326, 334 (2012). Second, the defendant must

       show that the error had a probable impact on the outcome—that is, “that, absent the

       error, the jury probably would have returned a different verdict.” Id. at 519, 723

       S.E.2d at 335. Finally, because plain error “is to be applied cautiously and only in the

       exceptional case,” the defendant must show that the error is the type that seriously

       affects “the fairness, integrity or public reputation of judicial proceedings.” Id. at 518,

       723 S.E.2d at 334.

¶ 23            As an initial matter, it is not clear that this issue is reviewable on appeal, even

       for plain error. Our Supreme Court has long held that “[c]onstitutional issues not

       raised and passed upon at trial will not be considered for the first time on appeal, not

       even for plain error.” State v. Buchanan, 253 N.C. App. 783, 789, 801 S.E.2d 366, 370

       (2017). Although Rule 10 of the Rules of Appellate Procedure does not preclude plain

       error review of constitutional issues, the Supreme Court has not overturned this
                                          STATE V. WILKINS

                                           2022-NCCOA-911

                                          Opinion of the Court



       precedent. Wilkins concedes that this testimony would be admissible but for his Fifth

       Amendment argument—in other words, he acknowledges that this argument is solely

       a constitutional one. Thus, is it an issue that is fully waived if not timely asserted in

       the trial court.

¶ 24          In any event, even if subject to plain error review, Wilkins has not shown that,

       but for the references to his silence, the jury probably would have reached a different

       result. Lawrence, 365 N.C. at 518, 723 S.E.2d at 334. Nor has he shown that these

       purported errors were so fundamental, given the weight of the State’s evidence at

       trial, that they call into question the integrity of our justice system. Id. We therefore

       find no error, and certainly no plain error, in the trial court’s judgment.

                                            Conclusion

¶ 25          For the reasons explained above, we find no error in the trial court’s judgment.

              NO ERROR.

              Judge DILLON concurs.

              Judge INMAN dissents with separate opinion.
       No. COA22-339 – State v. Wilkins


             INMAN, Judge, dissenting.


¶ 26         I fully agree with the majority that “[w]e are an error-correcting court, not a

       law-making one.” And there does not appear to be any serious disagreement over

       whether error occurred here: the State ignored a lawful order compelling it to submit

       Defendant for a competency evaluation, and the trial court ignored a statutory

       mandate directing it to conduct a competency hearing. Where the majority and I

       differ, ironically enough, is whether we may perform our error-correcting function in

       this case to set right the mistakes made below, just as this Court has done in other

       cases with analogous facts. Because in my view we may provide such redress in this

       case without running afoul of Supreme Court precedent, I respectfully dissent from

       the majority’s determination that Defendant is not entitled to relief here.

                                        I.   ANALYSIS

¶ 27         The statute at issue, N.C. Gen. Stat. § 15A-1002(a)-(b)(1) (2021), contains a

       statutory mandate compelling the trial court to conduct a hearing on defendant’s

       competency once judicially questioned. See State v. Myrick, 277 N.C. App. 112, 2021-

       NCCOA-146, ¶ 13 (“By failing to make a determination of Defendant’s capacity

       (which had been questioned) and failing to make findings of fact to support that

       determination, the trial court acted contrary to [Section 15A-1002’s] statutory

       mandate.”).   As a general rule, such violations are automatically preserved for

       appellate review without objection. See In re E.D., 372 N.C. 111, 121-22, 827 S.E.2d

       450, 457 (2019) (collecting cases). And in at least two cases, this Court has remedied
                                            STATE V. WILKINS

                                              2022-NCCOA-911

                                           INMAN, J., dissenting



       such a violation notwithstanding a defendant’s failure to object at trial. Myrick, ¶ 13;

       State v. Tarrance, 275 N.C. App. 981, 2020 WL 7973946 (2020) (unpublished).1

¶ 28          The majority rightly notes that, in another line of decisions beginning with

       State v. Young, 291 N.C. 562, 231 S.E.2d 577 (1977), our Supreme Court has created

       a specific exception to this general rule of preservation in the context of statutory

       competency hearings.        But, based on a close reading of those cases and the

       distinguishing facts of this case, I disagree with the majority that Young and its

       progeny require us to hold that Defendant—unlike the defendants in Myrick and

       Tarrance—cannot obtain relief from the trial court’s error below.

          1. Young and Waiver of the Statutory Mandate

¶ 29          In Young, a trial court found the defendant’s competency to be in question,

       involuntarily committed the defendant, and ordered a psychiatric evaluation. 291

       N.C. at 566, 231 S.E.2d at 580. Following the evaluation, a psychiatrist opined that

       the defendant was competent to stand trial.            Id. at 566-67, 231 S.E.2d at 580.

       However, the trial court never convened a hearing to judicially determine the

       defendant’s competency, and the case proceeded to judgment. Id. at 568, 231 S.E.2d

       at 581. The Supreme Court declined to entertain the defendant’s argument on appeal




              1  Tarrance lacks precedential value as an unpublished decision, but I find it
       instructive given it is the only decision from a North Carolina appellate court addressing this
       issue on procedural facts identical to this case.
                                         STATE V. WILKINS

                                          2022-NCCOA-911

                                        INMAN, J., dissenting



       that the failure to hold a competency hearing constituted error based on the facts

       including that the defendant’s psychiatric evaluation showed him to be competent:

                    In the case before us we find no indication that the failure
                    to hold a hearing under [Section 15A-1002] was considered
                    or passed upon by the trial judge. Neither defendant nor
                    defense counsel, although present at trial, questioned the
                    correctness of the diagnostic finding that defendant was
                    competent to stand trial, understood the charges and was
                    able to cooperate with his attorney; and neither objected to
                    the failure to hold the hearing. When arraigned, defendant
                    entered a plea of not guilty. The defense of insanity was not
                    raised. On these facts we hold that defendant’s statutory
                    right, under [Section 15A-1002], to a hearing subsequent to
                    his commitment, was waived by his failure to assert that
                    right. His conduct was inconsistent with a purpose to
                    insist upon a hearing to determine his capacity to proceed.

       Id. at 567-68, 231 S.E.2d at 580-81 (emphasis added).

¶ 30         Our appellate courts have since applied Young to hold a defendant waives his

       statutory rights to a competency hearing under two general fact patterns: (1) when,

       as in Young, the ordered psychiatric examination reveals the defendant to be

       competent, and the case proceeds to conviction and sentencing without objection or

       any indication from the defendant that he may lack competency; or (2) when there is

       no indication of record suggesting incompetency and the question of defendant’s

       competency is never raised in the trial court. See State v. Dollar, 292 N.C. 344, 350-

       51, 233 S.E.2d 521, 525 (1977) (holding a defendant’s statutory right to a competency

       hearing was waived under Young and “under the circumstances of this case” because
                                         STATE V. WILKINS

                                          2022-NCCOA-911

                                        INMAN, J., dissenting



       “[t]he report of the psychiatric examination is admissible in evidence at such [a]

       hearing” and “[t]he record in the present case shows that the report of the examining

       psychiatrist was to the effect that the defendant did have the requisite mental

       capacity to plead to the indictment and to stand trial”); State v. King, 353 N.C. 457,

       466, 546 S.E.2d 575, 584-85 (2001) (holding a defendant waived application of Section

       15A-1002 because “neither defendant nor defense counsel questioned defendant’s

       capacity to proceed”); State v. Badgett, 361 N.C. 234, 259, 644 S.E.2d 206, 221 (2007)

       (same).

¶ 31         In sum, the above decisions held the statutory right to a competency hearing

       had been waived when all the circumstances showed the defendants to be competent,

       either through uncontradicted evidence in the form of a psychiatric evaluation or

       through a failure to raise the question at all. The majority has not identified, and I

       cannot find, any case holding that a defendant waives his right to a mandated

       competency hearing under facts similar to this case, i.e., when: (1) the issue of a

       defendant’s competency is raised; (2) a trial court judicially determines the

       defendant’s competency to be in question and orders the State submit him to an

       evaluation; (3) the State ignores the order and no evaluation is conducted; and (4) the

       case proceeds to judgment without any further action to determine the defendant’s

       competency.
                                         STATE V. WILKINS

                                          2022-NCCOA-911

                                        INMAN, J., dissenting



          2. Cases Remedying Statutory Violation Absent a Defendant’s Motion for
             Competency Hearing

¶ 32         Defendant has directed us to two decisions by this Court holding that the trial

       court erred when a defendant’s competency was judicially questioned but never

       determined notwithstanding the defendant’s failure to request such a ruling before

       judgment.    In Myrick, the defendant filed a motion requesting a competency

       evaluation, which the trial court granted. Myrick, ¶ 2. The defendant was evaluated,

       and the examining physician opined that he was “incapable to proceed due to

       untreated psychosis.” Id. ¶ 3. The defendant was then involuntarily committed at

       the request of the State, and the trial court found the defendant not guilty by reason

       of insanity without ever entering an order determining whether the defendant was

       competent to stand trial. Id. ¶ 4. We vacated the trial court’s order, holding that

       “[b]y failing to make a determination of [the d]efendant’s capacity (which had been

       questioned) and failing to make findings of fact to support that determination, the

       trial court acted contrary to [Section 15A-1002’s] statutory mandate.” Id. ¶ 13.

¶ 33         We reached a similar result in Tarrance, which is procedurally identical to the

       present case.   There, the defendant requested and was ordered to undergo a

       competency evaluation.     2020 WL 7973946 at *1.        The evaluation was never

       conducted, and the trial court never held a hearing to determine whether the

       defendant was competent. Id. Nonetheless, the trial court proceeded with trial and
                                         STATE V. WILKINS

                                           2022-NCCOA-911

                                         INMAN, J., dissenting



       the defendant was convicted and sentenced. Id. On appeal, we held that the matter

       required a remand for a retroactive competency determination because “[t]he plain

       language of [Section 15A-1002’s] statutory provisions compels the conclusion that

       once [a trial judge] found that [the d]efendant’s capacity to proceed was ‘in question,’

       a competency hearing was statutorily required.” Id. at *2.

¶ 34          Tarrance is an unpublished decision and therefore not binding. But in my view

       it is persuasive.

          3. Reconciling Young, Myrick, and Tarrance

¶ 35          At first blush, Myrick and Tarrance appear inconsistent with Young and its

       progeny; neither of the defendants in those cases raised the lack of a final competency

       hearing at trial, and yet this Court remedied the statutory violation that Young had

       held, more than thirty years earlier, was waived. But a critical factual distinction

       resolves this conflict: the Young cases all involved defendants who never had their

       competency questioned at all or who underwent examinations showing them to be

       competent, while Myrick and Tarrance involved defendants whose competency

       remained an open question prior to and at the time of trial.

¶ 36          I draw this distinction largely from the text of Young and Dollar. In Young,

       our Supreme Court concluded the defendant waived a challenge to the denial of a

       competency hearing because “[n]either defendant nor defense counsel, although

       present at trial, questioned the correctness of the diagnostic finding that defendant
                                    STATE V. WILKINS

                                      2022-NCCOA-911

                                    INMAN, J., dissenting



was competent to stand trial, understood the charges and was able to cooperate with

his attorney[.]” 291 N.C. at 568, 231 S.E.2d at 580-81. The Supreme Court in Dollar

relied on this same fact to conclude that the defendant was not entitled to relief:

              The record in the present case shows that the report of the
              examining psychiatrist was to the effect that the defendant
              did have the requisite mental capacity to plead to the
              indictment and to stand trial. Nothing in the record
              indicates that before going to trial the defendant requested
              a hearing or otherwise indicated any adherence to his
              contention of lack of mental capacity. He offered no
              evidence on the question.

292 N.C. at 350-51, 233 S.E.2d at 525. Later decisions have followed Young and

Dollar only under similar circumstances, i.e., when a subsequent evaluation and all

other evidence showed the defendant to be competent,2 or when the defendant’s

competency was never questioned in the first place. See, e.g., State v. Hoover, 174

N.C. App. 596, 601, 621 S.E.2d 303, 306 (2005) (holding a defendant waived his

statutory right to a competency hearing after the trial court summarily adopted,

without objection, the conclusion of competency reached by a forensic examiner);

State v. Ashe, 230 N.C. App. 38, 40, 748 S.E.2d 610, 613 (2013) (“Here, no one



       2 The significance of this fact in holding waiver occurred neatly correlates with our
caselaw holding that a trial court need not enter a formal written competency order when all
the evidence demonstrates the defendant is competent. See, e.g., State v. Gates, 65 N.C. App.
277, 283, 309 S.E.2d 498, 502 (1983) (“Although the better practice is for the trial court to
make findings and conclusions when ruling on a motion under [Section] 15A-1002(b), it is not
error for the trial court to fail to do so where the evidence would have compelled the ruling
made.”).
                                         STATE V. WILKINS

                                           2022-NCCOA-911

                                         INMAN, J., dissenting



       requested a hearing on his capacity to stand trial. Thus, defendant waived his

       statutory right to such a hearing.”).

¶ 37         These substantial factual distinctions lead me to respectfully disagree with the

       majority’s assertion that Young and decisions following it “focus solely on one factor:

       that the defendant proceeded to trial and entry of judgment without asserting the

       right to the hearing.” If the failure to assert the statutory right to a competency

       hearing were truly the sole factor necessary to establish waiver when competency has

       been judicially questioned, our Supreme Court would not have specifically noted the

       expert evaluations in Young and Dollar in explaining their holdings. See Young, 291

       N.C. at 568, 231 S.E.2d at 580-81 (expressly including the fact that counsel did not

       “question[] the correctness of the diagnostic finding that defendant was competent to

       stand trial” as one of the “facts” on which its holding of waiver was based); Dollar,

       292 N.C. at 350-51, 233 S.E.2d at 525 (citing Young and holding waiver of the right

       to a statutory competency hearing was shown “under the circumstances of this case,”

       including an expert opinion that the defendant was competent). That this particular

       fact did not appear in the statutory waiver analyses conducted in the other cases cited

       by the majority such as King and Badgett is unsurprising, because the records in

       those cases contain no indication—such as a motion and subsequent order judicially

       questioning competency—that the defendants’ competency were in question. King,

       353 N.C. at 466, 546 S.E.2d at 584-85 (2001) (“[N]either defendant nor defense
                                         STATE V. WILKINS

                                           2022-NCCOA-911

                                         INMAN, J., dissenting



       counsel questioned defendant’s capacity to proceed”); Badgett, 361 N.C. at 259, 644

       S.E.2d at 221 (“Nothing in the instant record indicates that the prosecutors, defense

       counsel, defendant, or the court raised the question of defendant’s capacity to proceed

       at any point during the proceedings, nor was there any motion made detailing the

       specific conduct supporting such an allegation.”).

¶ 38         I am, of course, mindful of and agree with the majority’s statement that “we

       are an error-correcting court, not a law-making one.” But my disagreement with the

       majority’s holding is not based on any policy preference and would vindicate the

       straightforward statutory command of our General Assembly—unquestionably a law-

       making body—that the trial court must conduct a hearing once a defendant’s

       competency is judicially questioned. I am cautious to give our Supreme Court’s

       decisions broader application than intended by their text, particularly when doing so

       raises a potential conflict with decisions of this Court. After all, the Supreme Court’s

       decision in In re Civil Penalty, 324 N.C. 373, 379 S.E.2d 30 (1989), reversed a decision

       of this Court because it construed a seemingly bright-line rule found in Supreme

       Court precedent too broadly and, in doing so, effectively overruled a prior decision of

       this Court that addressed the same legal issue under different facts. 324 N.C. at 378,

       384, 379 S.E.2d at 33, 36-37.

¶ 39         I also depart from the majority because our Supreme Court has most recently

       erred on the side of vindicating a defendant’s right to a competency determination—
                                          STATE V. WILKINS

                                            2022-NCCOA-911

                                         INMAN, J., dissenting



       albeit on constitutional rather than statutory grounds—when the evidence as to

       competency is inconclusive. In State v. Sides, 376 N.C. 449, 852 S.E.2d 170 (2020), a

       defendant was unable to attend her trial due to a suicide attempt and involuntary

       commitment. 376 N.C. at 451, 852 S.E.2d at 170. The trial court, without conducting

       a competency hearing, ruled that the defendant’s absence was voluntary and

       proceeded with trial without her present.        Id. at 455, 852 S.E.2d at 175.      The

       defendant was convicted and argued on appeal that her statutory and constitutional

       rights to a competency determination were violated. Id. at 455-56, 852 S.E.2d at 175.

       This Court held that both rights, in addition to the defendant’s right to be present at

       her trial, were waived. Id. The defendant then appealed that decision to our Supreme

       Court.

¶ 40            Though the Supreme Court declined to address whether the defendant had

       waived her statutory right to a competency hearing under Section 15A-1002, id. at

       457-58, 852 S.E.2d at 177, it did conclude that we erred in holding she had waived

       her constitutional right to be present at trial without a competency determination, as

       doing so “ ‘put the cart before the horse[,]’ ” id. at 456-57, 852 S.E.2d at 176. This was

       because “a defendant cannot be deemed to have voluntarily waived her constitutional

       right to be present at her own trial unless she was mentally competent to make such

       a decision in the first place.     Logically, competency is a necessary predicate to

       voluntariness.” Id. at 459, 852 S.E.2d at 177 (emphasis added). The Supreme Court
                                          STATE V. WILKINS

                                           2022-NCCOA-911

                                         INMAN, J., dissenting



       held the defendant was entitled to a new trial because the trial court erred in failing

       to conduct a sua sponte competency hearing prior to concluding the defendant had

       waived her right to be present for trial, as there was substantial evidence of

       incompetency sufficient to trigger that constitutionally required procedure. Id. at

       466, 852 S.E.2d at 182. Sides therefore suggests that, in cases like this one, a

       defendant cannot be said to have waived a right to a competency determination when

       the question of the defendant’s competency is raised by the record. Cf. Medina v.

       California, 505 U.S. 437, 450, 120 L. Ed. 2d 353, 366 (1992) (“[I]t is impossible to say

       whether a defendant whose competence is in doubt has made a knowing and

       intelligent waiver of his right to a competency hearing.”); Pate v. Robinson, 383 U.S.

       375, 384, 15 L. Ed. 2d 815, 821 (1966) (“The State insists that Robinson deliberately

       waived the defense of his competence to stand trial by failing to demand a sanity

       hearing as provided by Illinois law. But it is contradictory to argue that a defendant

       may be incompetent, and yet knowingly or intelligently ‘waive’ his right to have the

       court determine his capacity to stand trial.”).

¶ 41         In sum, this case is factually distinct from those in which the Supreme Court

       and this Court have held the defendant waived the statutory right to a competency

       hearing; in each of those cases, the competency of the defendant was never judicially

       questioned at all or the unequivocal evidence showed the defendant to be competent.

       The importance of this distinction is reinforced by Sides, which recognized that
                                         STATE V. WILKINS

                                          2022-NCCOA-911

                                        INMAN, J., dissenting



       competency is a necessary predicate to voluntary waiver. I disagree with the majority

       that Young, Dollar, and related decisions compel a waiver in cases like the one before

       us, where a defendant’s competency is judicially questioned but an ordered evaluation

       disclosing his competency is never completed due to the fault of the State. Instead,

       following the more analogous decisions of Myrick and Tarrance, I would hold that the

       trial court’s failure to conduct the statutorily mandated competency determination

       hearing may be raised and remedied on appeal notwithstanding Defendant’s failure

       to renew the issue at trial.

          4. Defendant Is Entitled to a New Trial

¶ 42         A defendant who was erroneously denied a competency hearing may receive

       one of two remedies on appeal, depending on the circumstances: a retroactive

       competency hearing or a new trial. Sides, 376 N.C. at 466, 852 S.E.2d at 182. “Where

       a retrospective hearing would require the trial court to assess the defendant’s

       competency ‘as of more than a year ago,’ the Supreme Court has suggested that such

       a hearing is not an appropriate remedy.” Id. In this case, Defendant’s competency

       was brought into question over three years ago, his trial concluded more than one

       year ago, and the State makes no argument in favor of a retroactive competency

       hearing. Consistent with Sides and absent any countervailing rationale from the

       State, I would hold that a retroactive competency evaluation is not feasible, vacate

       Defendant’s convictions, and remand for a new trial.
                                             STATE V. WILKINS

                                               2022-NCCOA-911

                                             INMAN, J., dissenting



                                       II.      CONCLUSION

¶ 43            Defendant’s competency in this case was judicially questioned by a trial judge.

       The State—not Defendant—was required by the trial court’s order to submit

       Defendant to a competency evaluation, and the trial court—not Defendant—bore the

       express statutory duty to conduct a hearing following that evaluation. The State did

       not comply with the trial court’s order, and the trial court never held the statutorily

       required hearing because no evaluation had occurred.               Under these facts,

       meaningfully distinct from those in Young, Dollar, and other decisions finding a

       waiver of the statutory right to a competency hearing, I would hold that Defendant

       may seek and receive redress for the trial court’s failure to comply with the statutory

       mandate found in Section 15A-1002.             And, given the particular circumstances

       presented here, Defendant is entitled to a new trial rather than a retroactive

       competency hearing. Because I do not believe that such a result runs counter to the

       duties of this Court or conflicts with binding precedent, I respectfully dissent from

       the majority’s holding that Defendant waived his right to correction of the error

       below.